Citation Nr: 0422195	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  97-06 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2. Entitlement to a compensable evaluation for residuals of a 
fracture of the 5th metacarpal of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating determination 
of the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  

During the course of this appeal, the veteran perfected the 
issue of service connection for nicotine dependence with 
secondary pulmonary disease.  In a December 2003 letter, the 
veteran's representative indicated that the veteran no longer 
wished to pursue this issue.  As such, the Board will not 
address this issue as it no longer has jurisdiction over it.


FINDINGS OF FACT

1.  Any current low back disorder is unrelated to the 
veteran's period of service.  

2.  The veteran's left fifth metacarpal fracture residuals do 
not result in limitation of motion akin to that of ankylosis 
and there is no evidence of arthritis.  


CONCLUSIONS OF LAW

1.  Any current low back disorder was not incurred or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the left fifth metacarpal have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.68, 4.69, 4.71a, Diagnostic Codes 5155, 5227 
(2002); Diagnostic Codes, 5227, 5230 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the August 
1996 and August 1999 rating determinations, the December 1996 
SOC, and the September 1997, February 1998, August 1999, 
August 2001, August 2002, August 2003, and September 2003 
SSOCs informed the appellant of the information and evidence 
needed to substantiate this claim.  In a December 2002 
letter, the RO informed the appellant of the VCAA.  It 
specifically notified him about what the evidence had to show 
to support his claim, what had been done with the veteran's 
claim, what the veteran should do in support of his claim, 
where and when to send information, and where to contact VA 
if he had any questions.  In a July 2003 letter, the RO again 
notified the veteran of the VCAA.  It specifically notified 
him of the status of his claim, how he could help VA, what 
the evidence had to show to establish entitlement, how VA 
would help him obtain the evidence, where he should send 
information, and how to contact VA. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal.  Moreover, the 
veteran appeared at a personal hearing before a hearing 
officer in July 1997.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in December 2002 
and July 2003 were not given prior to the first AOJ 
adjudication of the claim, the notice was provided prior to 
the transfer and certification of the appellant's case to the 
Board.  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The RO, in its July 2003 letter, specifically requested that 
the veteran let it know if there were any other information 
or evidence that would support his claim. 

Under the circumstances set forth above, considering the 
multiple times his claim has been reviewed by the RO and the 
multiple occasions that he has communicated with VA regarding 
his claim, the Board finds that the appellant has had ample 
notice of the types of evidence that would support his claim 
and that he has had ample opportunity to present evidence and 
argument in support of his appeal.  He has not identified any 
evidence not already of record.  His representative has 
requested that the appeal be forwarded to the Board and 
considered based on the evidence that is currently of record.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


Low Back

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to the above, the pertinent laws and regulations 
provide that arthritis will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records reveals 
that on his August 1966 report of medical history, the 
veteran noted that he had sustained a recent back strain 
which was giving him no problem.  At the time of the 
veteran's August 1966 induction physical examination, normal 
findings were reported for the spine and lower extremities.  

There were no complaints, findings, or diagnoses of a lower 
back disorder during the veteran's period of service.  

At the time of the veteran's October 1968 service separation 
examination, normal findings were reported for the spine and 
lower extremities.  On his October 1968 service separation 
report of medical history, the veteran checked the "no" box 
when asked if he had or had ever had back trouble of any 
kind.  

There are also no complaints, findings, or diagnoses of a low 
back disorder in the years immediately following service.  

In June 1979, the veteran sustained an injury to his neck and 
right shoulder in an at-work motor vehicle accident.  

In an October 1980 report, prepared in conjunction with a 
workman's compensation claim, T. C., M.D., noted that the 
veteran reported no serious illness in the past.  Dr. C. 
observed that in 1967, the veteran sustained a fracture of 
his left wrist and ring and little fingers and made a full 
recovery.  The veteran reported no other significant or 
serious injuries in the past.  

At the time of his July 1997 hearing before a hearing officer 
at the local RO, the veteran stated that he had no problems 
with his back prior to his entry into service.  He testified 
that at the time he sustained the injury to his left hand, he 
also sustained an injury to his back.  He indicated that he 
had been pushed into a sink by a fellow soldier and hit his 
low back.  He also reported having been jumped by two other 
guys one night after work.  He stated that he never filed any 
report about this incident.  The veteran indicated that 
following the sink incident he had back pain everyday.  He 
noted having low back pain at the belt line at the time of 
his separation from service.  The veteran testified that he 
started going to VA in 1986.  He reported that he sought 
treatment for his low back in the late 1970's in conjunction 
with his neck injury.  

In September 1997, several statements were received from the 
veteran's family members.  The veteran's mother indicated 
that the veteran had injured his back as a result of a fall 
in the military.  The veteran's children reported that he 
always had problems with his back.  The veteran's wife stated 
that when the veteran was in the military she received a 
letter from one of his fellow servicemen that he had injured 
his back and hand.  She noted that she gave the veteran back 
rubs following his military service.  

Recent treatment records include diagnoses of lumbago and low 
back pain.  The veteran was also noted to have tenderness to 
palpation over the right sacroiliac joint at the time of a 
July 2003 VA examination.  It was the examiner's impression 
that the veteran had chronic low back pain.  

Service connection for a low back disorder is not warranted.  
The veteran maintains that he sustained an injury to his low 
back at the same time he injured his hand.  However, the 
service medical records are devoid of any treatment for a low 
back disorder.  Moreover, normal findings for the spine and 
lower extremities were reported at the time of the veteran's 
October 1968 service separation examination and the veteran 
checked the "no" box on his October 1968 service separation 
report of medical history when asked if he had had or was 
having any back problems.  There are also no findings of low 
back problems in the years immediately following service.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating any current low back 
disorder to his period of service are in conflict with the 
service medical records and the service medical examinations.  
The veteran has also testified as to not receiving treatment 
for a low back disorder until the late 1970's.  The objective 
medical evidence, in this case the negative medical evidence, 
is more probative than the veteran's more recent assertions 
of continuous problems with his low back.  

The Board notes that the veteran is competent to report his 
current back problems because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Likewise, his family 
members are also not competent to render opinions as to the 
etiology of any current low back disorder.  Moreover, there 
has been no objective medical evidence submitted relating any 
current low back disorder to his period of service.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current low back disorder is not 
related to the veteran's period of service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Residuals of a Fracture of the 5th Metacarpal of the Left 
Hand

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 7-2003.  A review of the record demonstrates that 
the RO considered the old and new criteria.  Therefore, the 
veteran was made aware of the changes.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5010. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below:  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X- 
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned. 38 C.F.R. § 4.71, Diagnostic Code 5003.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45 (2003).  The multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.

With regard to the criteria in effect prior to August 26, 
2002, the Board notes that ankylosis of any finger other than 
the thumb, index finger, or middle finger for both the major 
and minor hand was rated as noncompensably disabling.  
38 C.F.R. § 4.71a (2003). The Note which follows stated that 
extremely unfavorable ankylosis will be rated as amputation 
under the diagnostic codes 5152 and 5156.

Ankylosis was considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm.  
It is considered unfavorable when it precludes such motion.  
Extremely unfavorable ankylosis will be rated analogous to 
amputation under the provisions of diagnostic code 5154.  
Ankylosis is considered to be extremely unfavorable when all 
the joints of the finger are in extension or in extreme 
flexion, or when there is rotation and angulation of the 
bones.  38 C.F.R. § 4.71a, Code 5226; note (3) preceding 
diagnostic code 5216; note (a) following Code 5219; and note 
following diagnostic code 5227.

Under the new rating criteria, limitation of motion of the 
ring or little finger warrants a noncompensable evaluation.  
Code 5230.  Favorable or unfavorable ankylosis of the ring or 
little finger also warrants a noncompensable evaluation.  
Code 5227.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A review of the record demonstrates that the veteran 
sustained an undisplaced fracture at the base of the left 5th 
metacarpal in June 1968.  

In an October 1996 rating determination, the RO granted 
service connection for an undisplaced fracture of the left 
fifth metacarpal and assigned a noncompensable disability 
evaluation.  

In October 1996, the veteran expressed disagreement with the 
assigned disability evaluation.  

At the time of a January 1997 VA examination, the veteran 
reported that he was pushing on a kitchen sink and apparently 
fell, injuring the base of the 5th metacarpal bone.  A cast 
was applied.  The veteran reported using anti-inflammatory 
medications since that time.

Physical examination revealed that the left and right hand 
appeared entirely identical.  The veteran could make a full 
fist and there was no other significant swelling or 
deformity.  He had excellent range of motion of the left 
wrist and hand as compared to the opposite side.  There was 
no evidence of muscle atrophy.  The right forearm measured 
10.5 inches in circumference as compared to 11 inches on the 
left.  Both wrists measured 6.5 inches in circumference.  The 
examiner indicated that he was not sure that the veteran was 
making maximum effort when grip strength testing.  X-rays of 
the left hand were entirely normal.  The configuration of the 
5th metacarpal bone was normal and there were no abnormal 
soft tissue densities.  

The examiner observed that the veteran was complaining of 
various soreness about the left hand.  The objective medical 
evidence was noted to be practically normal.  The diagnosis 
was minimal residual of fracture of the 5th metacarpal bone 
of the left hand.  The veteran's symptoms were noted to be 
primarily subjective in nature and from the actual objective 
standpoint, no significant abnormality could be outlined.  

At his July 1997 hearing, the veteran testified that he 
sustained two fractures of his wrist while in service.  The 
veteran stated that he had difficulty doing things like 
cutting a potato.  He also noted having areas of tenderness 
in his hand.  The veteran further testified that he could 
force his little finger into his hand but noted that it 
caused pain.  He stated that the pain and discomfort 
fluctuated with use.  He noted that he could not perform 
certain activities when the pain was really bad.  He also 
reported that holding objects like a tool or glasses 
sometimes bothered him.  

In September 1997, several letters were received from family 
members concerning the veteran's left hand pain.  

In April 1998, the veteran was examined by P. M., M.D.  At 
the time of the examination, the veteran complained of left 
hand pain and numbness.  The veteran noted having had some 
problems with his left hand since 1967.  He stated that his 
entire hand would go numb when he drilled, sawed, or drove a 
car.  

Physical examination revealed that the veteran had decreased 
sensation, to light touch, brush, and pinprick, in the tips 
of the thumb, index, long, and fifth fingers.  He had a 
markedly positive Tinel test over the ulnar nerve at cubital 
tunnel, with the nerve being very sensitive at the elbow 
level, sending paresthesias to the fifth finger.  There was 
no tenderness found over the 5th metacarpal or metacarpal-
carpal region.  X-rays showed an old fracture of the base of 
the fifth metacarpal which was well healed.  A diagnosis of 
old healed fracture of the left fifth metacarpal base, no 
residuals, was rendered.  

At the time of a July 2003 VA examination, the veteran 
reported that he was involved in an altercation that resulted 
in a fracture of his left 5th finger metacarpal.  He noted 
having pain when trying to grip objects.  He further stated 
that his hand would go numb at times.  When he was able to 
grip things he had difficulty opening them with his hand.  He 
also noted that he occasionally dropped things and that he 
had recently cut his hand.  

Physical examination of the left hand revealed that the 
veteran did not appear to have any bony abnormalities.  There 
was tenderness when the examiner pushed on the metatarsal 
bone region.  There was also delayed opening of the hand with 
finger extension.  There was slight contraction of these 
tendons but the fracture appeared well-healed.  It was the 
examiner's impression that the veteran had a well-healed 
fracture of the left fifth metatarsal along with chronic pain 
and difficulties with extension of fingers.  The examiner 
stated that the veteran had a mild chronic disability of the 
left hand.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
compensable disability evaluation for the service-connected 
left little finger disability under the old or new provisions 
of Diagnostic Codes 5227 and the new Diagnostic Code 5230.  
There is no evidence showing that the veteran has ankylosis 
of the left little finger, either favorable or unfavorable.  
Nor is there any evidence of any clinically identified 
impairment, to include limitation of motion or any evidence 
of bone loss or deformity sufficient to consider rating the 
disability as an amputated finger.

In light of the above findings, which show no ankylosis and 
little or no limitation of motion, the Board concludes that 
the disability picture does not support entitlement to an 
increased rating for the left little finger. As noted above, 
the old and revised rating criteria provide no basis to award 
a compensable evaluation in the absence of any reported 
ankylosis or significant limitation of motion of the 
veteran's left hand.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The Court also indicated in Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) that a separate compensable rating can 
be assigned for arthritis based on X- ray findings and 
painful motion under 38 C.F.R. § 4.59 when involving a major 
joint or group of joints.

In this case, however, there is no evidence showing any 
arthritic changes in the veteran's left little finger. 

As noted above, the Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40 & 
4.45 (2003) is warranted in order to compensate a veteran for 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement when the 
rating code under which the veteran is rated does not 
contemplate these factors. DeLuca, 8 Vet. App. 202 (1995).

In this case, however, a zero percent rating is the maximum 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5227, 5230 
(2002 & 2003).  In light of the Court's holding in Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997), the veteran is not 
entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 and 
4.45 [if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].

In summary, the Board concludes that preponderance of the 
evidence is against the veteran's claim for a compensable 
disability evaluation for the service-connected residuals of 
a fracture of the left fifth metacarpal.  The Board concludes 
that the medical findings are most probative of the current 
level of disability.  The benefit sought on appeal is 
accordingly denied.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for problems with his left fifth metacarpal fracture.  There 
has also been no demonstration that his left fifth digit 
metacarpal fracture was the cause of his current receipt of 
social security disability benefits. 

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected residuals of a fracture of the 
5th metacarpal, left hand, and that the record does not 
suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

Service connection for a low back disorder is denied.  

A compensable evaluation for residuals of a fracture of the 
left fifth metacarpal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



